DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages , filed July 5, 2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 102(a)(1) and 35 U.S.C have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0169979 to Nguyen et al. (hereinafter Nguyen) (cited in IDS dated Nov-18-2021) in view of US 2001/0041963 to Estes et al. (hereinafter Estes).
Regarding independent claim 1, Nguyen discloses a method of estimating a directional parameter of a downhole component (the present invention generally relates to well drilling and in particular to continuous well bore trajectory calculation during active well drilling operations, at least para. 0019), comprising:
deploying a rotatable borehole string in a borehole (downhole instrument package is provided for use with a well drilling apparatus, at least para. 0020, 0038), the borehole string including the downhole component (at least Fig. 1B, at least downhole instrument package, at least para. 0038), the downhole component being rotatable with the borehole string (at least some of the components of the downhole tool are rotatable, para. 0038), the downhole component including a gyroscope device (the system includes gyro sensors 203, at least para. 0077) and a magnetometer device (the system includes magnetometers 220, at least para. 0077);
collecting gyroscope measurement data from the gyroscope device and magnetic field measurement data from the magnetometer device during rotation of the gyroscope device and the magnetometer device with the borehole string (the system is capable of continuous data acquisition, at least para. 0038, 0040 and 0080); and 
estimating, by a processor, the directional parameter of the downhole component, wherein the estimating includes correcting the gyroscope measurement data based on the magnetic field measurement data (the continuous measurements from the sensors can be used to estimate continuous BHA attitude (inclination, azimuth, tool face) and position, at least para. 0079-0080).
Nguyen fails to disclose removing an alternating signal component from the gyroscope measurement data, the alternating signal component related to the rotation of the borehole string. 
In the same field of endeavor, Estes discloses bottomhole assemblies that utilize gyroscopes, accelerometers and magnetometers for determining the position and direction of the bottomhole assembly and wherein the biases in the gyroscope, the magnetometer and the accelerometer in the transverse plane are determined and removed downhole during the drilling operations. Once these biases are removed, methods can be used for correction of the measured data based upon the fact that there is a redundancy in the observations made using the three kinds of sensors (at para. 0011).  Estes further discloses compensating for the systematic bias error in a gyroscope in an MWD tool by indexing the gyroscope to two positions 180 degrees apart and by using data from these positions to determine the bias. Adding the two measurements results in a cancellation of the positive-going and negative-going signals and a doubling of the bias error. If all other parameters are compensated by a calibration process done prior to the operation of the bottomhole assembly the remaining error in the gyroscope (the bias) is removed after calculation (at para. 0039).  Therefore, given its broadest reasonable interpretation of the claimed feature, the removal of the biases in the gyroscope corresponds to removing an alternating signal component from the gyroscope measurement data, the alternating signal component related to the rotation of the borehole string.  Accordingly, Estes discloses removing an alternating signal component from the gyroscope measurement data, the alternating signal component related to the rotation of the borehole string. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen as taught by Estes to compensate for the bias error in the gyroscope, as taught by Estes, at least at para. 0039.
Regarding independent claim 16, claim 16 recites many of the same features of independent claim 1 and those features are rejected on the same grounds.  In addition, Nguyen discloses a system for estimating a directional parameter of a downhole component (at least bottom hole assembly (BHA), at least para. 0040).
Regarding claims 2 and 20, Nguyen discloses wherein the directional parameter is a true north azimuth (Attitude, as understood in the art, refers to the orientation of the system with respect to both gravity (inclination) and either magnetic north or true north (azimuth), at least para. 0020 and 0080).
Regarding claim 3, Nguyen discloses wherein the gyroscope measurement data include x-y gyroscope measurement data (Fig. 1B, 217 and 218, at para. 0123), and the magnetic field measurement data include x-y magnetic field measurement data (Fig. 1B, at para. 0124), wherein a plane defined by x and y is perpendicular to a longitudinal axis of the downhole component (at least para. 0124).
Regarding claim 5, Nguyen discloses wherein the gyroscope measurement data include z-gyroscope measurement data, wherein z is perpendicular to the plane defined by x and y (Gyro sensor 203 may be positioned to detect angular changes in the x, y, and z axes, at least para. 0123).
Regarding claim 6, Nguyen discloses wherein the estimating includes calculating a z-earth rate using the z-gyroscope measurement data (Gyro sensor 203 may be positioned to detect angular changes in the x, y, and z axes, at least para. 0123).
Regarding claim 7, Nguyen fails to disclose wherein the x-y gyroscope measurement data and the x-y magnetic field measurement data are acquired while rotating the downhole component slower than about 300 degree/min.  
However, Nguyen discloses that the gyros may be mounted on a platform rotatable around the z-axis of the system (at para. 0123).  Furthermore, it is well known that the measurements are obtained at various rates of rotation.  Such process is well known to reduce noise errors generated by the spinning of the tool.  Therefore, Nguyen suggests that the x-y gyroscope measurement data and the x-y magnetic field measurement data are acquired while rotating the downhole component slower than about 300 degree/min.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Nguyen so that the x-y gyroscope measurement data and the x-y magnetic field measurement data are acquired while rotating the downhole component slower than about 300 degree/min.  This would have been done in order to remove sensor biases as well as to determine the attitude of the tool, as taught by Nguyen at least at para. 0080.
Regarding claim 8, Nguyen discloses collecting x-y-accelerometer measurement data (the sensor includes accelerometers 206x, 207y, 208z each positioned to measure acceleration in mutually orthogonal axes (x, y, z), at least para. 0120).
 
Claims 4, 9-14, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Estes in view of US 2018/0364389 to Ledroz et al. (hereinafter Ledroz).
Regarding claims 4 and 19, modified Nguyen fails to disclose wherein the correcting includes demodulating the x-y gyroscope measurement data using the x-y magnetic field measurement data, and wherein the estimating includes calculating a x-y earth rate.  
In the same field of endeavor, Ledroz discloses repeating an estimation calculation at each station. This approach has the additional advantage of filtering (smoothing) noisy measurements generated by either the MWD or the GWD system (at para. 0064).  That is, Ledroz suggests demodulating gyroscope measurement data (GWD) using the magnetic field measurement data (MWD).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Nguyen to demodulate the x-y gyroscope measurement data using the x-y magnetic field measurement data, and wherein the estimating includes calculating a x-y earth rate, as suggested by Ledroz.  This would have been done to smooth any noise in the measurements, as taught by Ledroz at para. 0064.  
Regarding claim 9, modified Nguyen discloses wherein the correcting includes demodulating the x-y- accelerometer measurement data using the x-y magnetic field measurement data, and wherein the estimating includes calculating a x-y earth rate (see Ledroz at para. 0064).  
Regarding claim 10, Nguyen discloses wherein the estimating includes calculating a true north azimuth using the x-y earth rate, an inclination and a latitude (In some embodiments, a continuous reading of the BHA azimuth, inclination, tool head angle, Earth’s magnetic field and Earth’s gravity may be obtained, at least para. 0072.  Attitude, as understood in the art, refers to the orientation of system with respect to both gravity (inclination) and either magnetic north or true north (azimuth), at least para. 0072).
Regarding claim 11, Nguyen discloses wherein the estimating includes calculating a z-earth rate using z-gyroscope measurement data, wherein z is perpendicular to the plane defined by x and y (In some embodiments, a continuous reading of the BHA azimuth, inclination, tool head angle, Earth’s magnetic field and Earth’s gravity may be obtained, at least para. 0072.  Attitude, as understood in the art, refers to the orientation of system with respect to both gravity (inclination) and either magnetic north or true north (azimuth), at least para. 0072).
Regarding claim 12, Nguyen discloses wherein the estimating further includes using a filter (Kalman filter, para. 0111) to calculate a true north azimuth using the x-y earth rate, the z-earth rate and an inclination (In some embodiments, a continuous reading of the BHA azimuth, inclination, tool head angle, Earth’s magnetic field and Earth’s gravity may be obtained, at least para. 0072.  Attitude, as understood in the art, refers to the orientation of system with respect to both gravity (inclination) and either magnetic north or true north (azimuth), at least para. 0072).  
Regarding claim 13, Nguyen discloses wherein the inclination is determined using z-accelerometer measurement data (the sensor includes x, y and z accelerometers, at para. 0120).
Regarding claims 14 and 22,Nguyen discloses wherein the filter is a Kalman filter (Kalman filter at para. 0111).
Regarding claim 21, Nguyen discloses wherein the downhole component includes an accelerometer device (accelerometers 206, 207, 208, para. 0120), and the processing device is configured to perform: collecting accelerometer measurement data from the accelerometer device (data collection, signal processing and error minimization techniques, at least at para. 0101-0114), and correcting the accelerometer measurement data by demodulating the accelerometer measurement data using the magnetometer measurement data (data collection, signal processing and error minimization techniques, at least at para. 0101-0114).  
Regarding claims 23 and 24, modified Nguyen fails to disclose wherein the demodulating includes removing an alternating signal component from the x-y gyroscope measurement data using a demodulator.  
However, Nguyen discloses that with the signal processing (SPP) block, sensor data are calibrated, deterministic errors (i.e. temperature dependent, g-dependent) are removed, and random errors are quantified allowing the navigation computer to correctly estimate the trajectory and the position uncertainty or EOU based on the quantified statistical error (at para. 0112).  Therefore, Nguyen suggests that the demodulating includes removing an alternating signal component from the x-y gyroscope measurement data using a demodulator.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen so that the demodulating includes removing an alternating signal component from the x-y gyroscope measurement data using a demodulator.  This would have been done to correctly estimate the trajectory and the position uncertainty or EOU based on the quantified statistical error, as taught by Nguyen at para. 0112.  

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Estes in view of US 2004/0222019 to Estes et al. (hereinafter Estes '019).
Regarding claims 15 and 17, modified Nguyen fails to disclose wherein the downhole component is a rotary steering assembly comprising a sleeve rotating with the borehole string at a rate that is less than a rotational rate of the borehole string, wherein the sleeve comprises the gyroscope device and the magnetometer device (the sensor is installed or part of a bottom hole assembly (BHA) and rotary steerable system, at least para. 0079).  
However, rotating the sleeve at a different rotational rate of the borehole string is well known and commonly used in the art.  For example, Estes ‘019 discloses a sleeve that is decoupled from the drill collar and is thus rotating slower than the drill string (at para. 0098).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Nguyen as taught by Estes ‘019.  This would have been done to remove noise from the measurements. 
Regarding claim 18, Nguyen fails to disclose wherein the sleeve includes a plurality of pads extendable to control a direction of at least a drill bit of the borehole string.
However, the use of extendable pads in sleeves is well known and commonly used in the art since they are used to stabilize the tool within the borehole thereby controlling the direction of the drill bit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Nguyen so that the sleeve includes a plurality of pads extendable to control a direction of at least a drill bit of the borehole string.  This would have been done to stabilize the tool while positioned in the borehole.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858